Motion by claimant-appellant for permission to prosecute appeal beyond the one-year period specified by 22 NYCRR 800.12. Motion denied, without costs, and appeal dismissed. The judgment of the Court of Claims is dated February 20, 1976. Pursuant to the rule, claimant-appellant’s appeal was deemed abandoned as of July 1, 1977 (see Hobs v State of New York, 53 AD2d 998). The allegation by counsel that his law firm was disrupted for two years by a pending dissolution is insufficient to excuse the delay which in this case is inordinate. Mahoney, P. J., Sweeney, Kane, Main and Herlihy, JJ., concur.